ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
ORDER:
Considering the order entered by the United States Supreme Court in Armour v. City of Anniston, d/b/a Anniston Memorial Hospital and Northeast Alabama Medical Center Board, - U.S. -, 100 S.Ct. 1334, 63 L.Ed.2d 774 (1980), the case is remanded to the district court to determine, after such hearing or hearings as it may see fit, whether or not there is still a live controversy involving the proposed class, and, if so, whether or not Mrs. Armour is a proper class representative, and, if she is not, to substitute an appropriate class representative should one desire to be appointed.
IT IS SO ORDERED.